        Case 6:19-cv-00600-ADA Document 56-1 Filed 08/27/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


GREEN MOUNTAIN GLASS, LLC AND
CULCHROME, LLC,

                 Plaintiffs,
                                                        Civil Action No. 6:19-cv-00600-ADA
       v.
                                                        JURY TRIAL DEMANDED
O-I GLASS, INC., AND OWENS-
BROCKWAY GLASS CONTAINER INC.

                 Defendants.



                                  Declaration of John E. Schiltz
      in Support of Plaintiffs’ Response to Defendants’ Opening Claim Construction Brief

I, John E. Schiltz, hereby declare as follows:

       1.        I am an attorney in the law firm of Susman Godfrey, LLP. I am counsel for Plaintiffs

Green Mountain Glass, LLC and Culchrome, LLC (collectively, “Green Mountain”). I am

admitted to practice before this Court, and I have personal knowledge of the matters set forth

herein. If called as a witness, I could and would testify competently thereto.

       2.        I submit this declaration in support of Plaintiffs’ Response to Defendants’ Opening

Claim Construction Brief.

       3.        Attached to this declaration as Exhibit 7 is a true and correct copy of Ardagh’s

Opening Appellant Brief before the United States Court of Appeals for the Federal Circuit, dated

July 13, 2018.

       4.        Attached to this declaration as Exhibit 8 is a true and correct copy of the Response

and Opening Cross-Appeal Brief for Plaintiffs – Cross-Appellants Green Mountain Glass, LLC


                                                  1
        Case 6:19-cv-00600-ADA Document 56-1 Filed 08/27/20 Page 2 of 2




and CulChrome, LLC, dated October 12, 2018.

       5.        Attached to this declaration as Exhibit 9 is a true and correct copy of Green

Mountain’s Opening Claim Construction Brief in the Ardagh action, dated February 11, 2015.

       6.        Attached to this declaration as Exhibit 10 is a true and correct copy of the Glass

Packaging Institute’s article entitled “Glass Recycling Maximize Your Market Minimize the

Waste,” entered into evidence at trial during the Ardagh action.

       7.        Attached to this declaration as Exhibit 11 is a true and correct copy of Green

Mountain’s Preliminary Response to Ardagh’s IPR Petition Pursuant to 37 C.F.R. § 42.107, dated

June 30, 2015.

       I declare under penalty of perjury that the foregoing is true and correct.


       Signed this 27th day of August, 2020, at Seattle, WA.


                                                      By: /s/ John E. Schiltz
                                                          John E. Schiltz




                                                 2
